Territory of Michigan—in the supreme court for the territory for THE TERM OF SEPTEMBER IN THE YEAR OF OUR LORD ONE THOUSAND EIGHT HUNDRED AND SEVEN.
James and Francis Lasselle were attached to answer unto James Peltier in a plea that they render to him the sum of four hundred and eighty dollars and sixty three cents Money of the United States which to him they do owe, and from him doth unjustly detain, and whereupon the said James Peltier by E Brush his atty doth complain. For that whereas the said James Peltier heretofore towit in December Term in the year of our Lord one thousand eight hundred and three in the court of common pleas in Wayne County and Indiana Territory towit at Detroit in the now District of Huron & Detroit and Territory of Michigan the said Court then being held, at Detroit, by the consideration and judgment of the Said Court, did recover agns1 the said *144James & Francis Lasselle the aforesaid sum of four hundred and eighty dollars sixty three cents for his damages which he had sustained as well by reason of the detaining certain packs of peltries deposited with them to be delivered to the said James Peltier as also in delivering in Lieu thereof certain other packs of base Peltries as for his costs and charges by him about his Suit in that behalf expended whereof the said James and Francis had been convicted as by the record and proceedings thereof remaining in the Said Court at Detroit aforesaid more fully appears which Said Judgment still remains in the Said Court here at Detroit in its full force strength and effect not reversed, annulled, or Set aside, paid, Satisfied, or discharged, and the Said James Peltier hath not yet obtained any execution in the Said Court at Detroit aforesaid on his Judgment aforesaid Whereby an action hath accrued to the Said James Peltier to demand and have of the Said James and Francis Lasselle the Said Sum of four hundred and eighty dollars sixty three cents above demanded towit the damages and costs aforesaid, above in form aforesaid recorded—
Yet the Said James and Francis (although oftentimes thereto requested) hath not yet rendered the aforesaid Sum or any part thereof to the Said James Peltier but the Said James and Francis Lasselle have hitherto wholly refused to render the Same, or either of them to render any part thereof to the Said James Peltier and Still do refuse So to do—to the Said James Pel-tier his damages of three hundred dollars and therefore he brings his Suit and hath pledges towit— John Doe
&
Richd Roe
James Peltier puts in his place Elijah Brush his atty to prosecute this his Suit against James and Francis Lasselle— E Brush Plaintiffs atty